                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

DAVID L. SHAW, #689847                           §

VS.                                              §                 CIVIL ACTION NO. 6:17cv660

DIRECTOR, TDCJ-CID                               §
                                    ORDER OF DISMISSAL
       Petitioner David L. Shaw, a former inmate within the Texas Department of Criminal Justice

proceeding pro se, filed this federal petition for a writ of habeas corpus. The petition was referred

to United States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact,

conclusions of law, and recommendations for the disposition of the petition.

       On February 20, 2020, Judge Mitchell issued a Report, (Dkt. #31), recommending that

Petitioner’s habeas petition be dismissed without prejudice for Petitioner’s failure to comply with

an order of the Court and the failure to prosecute. A copy of this Report was sent to Petitioner at

his last-known address with an acknowledgment card. The docket reflects that the Report was

returned as “undeliverable” with a notation of “dis/RTS,” (Dkt. #33). To date, objections to the

Report have not been filed, and Petitioner has not communicated with the Court since

October 2018.

       Because objections to Judge Mitchell’s Report have not been filed, Petitioner is barred

from de novo review by the District Judge of those findings, conclusions, and recommendations

and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




                                                 1
       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #31), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Petitioner’s federal habeas petition is DISMISSED, without prejudice,

for Petitioner’s failure to comply with an order of the Court and Petitioner’s failure to prosecute.

Petitioner is DENIED a certificate of appealability sua sponte. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.
             .    SIGNED this the 19th day of March, 2020.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE




                                                 2
